Catón, C. J. The recitals of this bond declare, that the principal had succeeded to the office of sheriff, by reason of the death of the sheriff, and the obligees in the bond are estopped to deny, that he did thereby become the sheriff, and it is quite unnecessary for us to determine, whether this statement was true or not. This question has been fully settled by this court in the case of Green et al. v. Wardwell et al., 17 Ill. R. 278. We there held, that the sureties in the bond of a justice of the peace should not be permitted to deny, that he was in law and in fact, a justice of the peace. See also Shaw et al. v. Havekluft et al., 21 Ill. R. 127. They vouched to the public, that he was authorized to act in that capacity, and undertook that he should act faithfully, and when called upon to respond for a want of fidelity, they could not turn round, and say that he was not such officer. So here these sureties declared in this bond, that Beach became sheriff by virtue of his office of coroner, upon the death of a former sheriff, and they obligated themselves that he should perform the duties of that office faithfully, and now when sued upon that bond, because he did not do so, they must be concluded by this declaration. But admitting that they may deny that he succeeded to the office of sheriff, there can be no question that he succeeded to all the duties of the office of sheriff, which fact is also recited in this bond, and the obligation that he should faithfully perform these duties, is beyond all question strictly within the provisions of the statute, and that affords precisely the same remedy upon a coroner’s bond, that it does upon a sheriff’s bond, so that it seems to us quite immaterial, whether it be deemed a sheriff’s bond or a coroner’s bond. The form is the same, and the remedy is the same in the one case as the other. At any rate they have certified to all persons who might entrust their business to his hands, that he was sheriff, and invited them to entrust such business to him, and placed this bond drawn in the forms of the law, upon the records of the court, as a security to such suitors. The judgment is affirmed. Judgment affirmed.